Case 1:19-cr-00521-PKC Document 67

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ee Me me ee ted ee -- - 4
UNITED STATES OF AMERICA,
-against-
PETER BRIGHT,
Defendant.
ee ee ee x
_ CASTEL, U.S.D.J.:

Filed 03/10/20 Page 1 of 1

19-cr-521 (PKC)
ORDER

The parties’ letter motions (Docs 62, 64, 65) are disposed of in accordance with

the Court’s rulings stated on the record at the March 10, 2020 pretrial proceeding. (See Mar. 10,

2020 Tr.) The Clerk is directed to terminate the letter motions (Docs 62, 64, 65).

SO ORDERED.

Dated: New York, New York
March 10, 2020

LiL

P, Kevin Castel
~ ites States District Judge

 
